Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/10/2020 and 05/01/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the multiple-qubit logic gate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
16 recites the limitation “verify the preparation" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the classical error correcting code" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the classical error correcting code" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the first classical error correcting code" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the second classical error correcting code" in line 12. There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
As per claim 1, the prior arts individually or in combination do not teach obtaining, by the logical parity encoder, at least one quantum check operator, the at least one quantum check operator being based on at least one multiple-qubit Pauli operator; obtaining, by the logical parity encoder, a binary matrix, the binary matrix being based at least in part on a classical error correcting code, the binary matrix comprising a plurality of entries each having a value selected from a set of two values; generating, by the logical parity encoder, a specification from the binary matrix and the at least one quantum check operator, the specification indicating which ancilla qubits are to be coupled to which data qubits, the data qubits being prepared as a plurality of multiple-qubit entangled states; and directing, by the logical parity encoder, the quantum hardware components to couple each of selected ones of the data qubits to one or more of the ancilla qubits in accordance with the couplings indicated in the specification, each of the plurality of multiple-qubit entangled states being coupled to a plurality of the ancilla qubits.

The prior art Lidar et al. (US 20040000666 A1) teach that the present invention involves a quantum computing structure, comprising: one or more logical qubits, which is encoded into a plurality of superconducting qubits; and each of the logical qubits comprises at least one operating qubit and at least one ancilla qubit. Also provided is a method of quantum computing, comprising: performing encoded quantum computing operations with logical qubits that are encoded into superconducting operating qubits and superconducting ancilla qubits. The present invention further involves a method of error correction for a quantum computing structure comprising: presenting a plurality of logical qubits, each of which comprises an operating physical qubit and an ancilla physical qubit, wherein the logical states of the plurality of logical qubits are formed from a tensor product of the states of the operating and ancilla qubits; and 
However Lidar et al. do not explicitly teach obtaining, by the logical parity encoder, at least one quantum check operator, the at least one quantum check operator being based on at least one multiple-qubit Pauli operator; obtaining, by the logical parity encoder, a binary matrix, the binary matrix being based at least in part on a classical error correcting code, the binary matrix comprising a plurality of entries each having a value selected from a set of two values; generating, by the logical parity encoder, a specification from the binary matrix and the at least one quantum check operator, the specification indicating which ancilla qubits are to be coupled to which data qubits, the data qubits being prepared as a plurality of multiple-qubit entangled states; and directing, by the logical parity encoder, the quantum hardware components to couple each of selected ones of the data qubits to one or more of the ancilla qubits in accordance with the couplings indicated in the specification, each of the plurality of multiple-qubit entangled states being coupled to a plurality of the ancilla qubits as recited in claim 1.

Ashikhmin (US 20140365843 A1) teaches a memory system comprising a qubit array configured to store therein and read one or more entangled qubit states encoded using a quantum stabilizer code. The quantum-memory system further comprises a quantum-state-refresh module configured to change an entangled qubit state in the qubit array when an error is detected therein. The quantum-state-refresh module is configured to detect an error by performing a redundant measurement of a set of syndrome values corresponding to the quantum stabilizer code, with the redundant measurement being based on a block error-correction code. In one embodiment, the block error-correction code is a low-density generator-matrix code or a low-density parity-check code constructed using an EXIT-function optimization method (abstract).


Watanabe (US 20060059403 A1) teaches that in order to create a highly-secured common key while a data error on a transmission path is corrected by an error correction code having remarkably high characteristics, in a quantum key distribution method of the invention, at first a communication apparatus on a reception side corrects the data error of reception data by a deterministic, stable-characteristics parity check matrix for a "Irregular-LDPC code." The communication apparatus on the reception side and a communication apparatus on a transmission side discard a part of pieces of the common information according to public error correction information (abstract).
However Watanabe does not explicitly teach obtaining, by the logical parity encoder, at least one quantum check operator, the at least one quantum check operator being based on at least one multiple-qubit Pauli operator; obtaining, by the logical parity encoder, a binary matrix, the binary matrix being based at least in part on a classical error correcting code, the binary matrix comprising a plurality of entries each having a value selected from a set of two values; 

Wilde et al. (Unified quantum convolutional coding, IEEE, Conference Paper, PP 359-363, Year: 2008) teach that we outline a quantum convolutional coding technique for protecting a stream of classical bits and qubits. Our goal is to provide a framework for designing codes that approach the "grandfather" capacity of an entanglement-assisted quantum channel for sending classical and quantum information simultaneously. Our method incorporates several resources for quantum redundancy: fresh ancilla qubits, entangled bits, and gauge qubits. The use of these diverse resources gives our technique the benefits of both active and passive quantum error correction. We can encode a classical-quantum bit stream with periodic quantum gates because our codes possess a convolutional structure. We end with an example of a "grandfather" quantum convolutional code that protects one qubit and one classical bit per frame by encoding them with one fresh ancilla qubit, one entangled bit, and one gauge qubit per frame. We explicitly provide the encoding and decoding circuits for this example and discuss its error-correcting capability (abstract).
However Wilde et al. do not explicitly teach obtaining, by the logical parity encoder, at least one quantum check operator, the at least one quantum check operator being based on at least one multiple-qubit Pauli operator; obtaining, by the logical parity encoder, a binary matrix, the binary matrix being based at least in part on a classical error correcting code, the binary matrix comprising a plurality of entries each having a value selected from a set of two values; 

Hence, the prior arts do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts. Claims 2-6, 8-15, 17-25, 28-31 and 33 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 34, the prior arts individually or in combination do not teach directing, by the quantum encoder, the configurable quantum circuit to couple data qubits into a plurality of multiple-qubit entangled states in accordance with at least one quantum check operator specified by a quantum error correcting code; generating, by the logical parity encoder, a specification for a quantum circuit that couples each of the plurality of multiple-qubit entangled states to multiple ancilla qubits, the logical parity encoder generating the specification based at least in part on the at least one quantum check operator and a classical error correcting code; and directing, by the logical parity encoder, the configurable quantum circuit to implement the quantum circuit and couple each of the plurality of multiple-qubit entangled states to the multiple ancilla qubits.
Hence, the prior arts do not anticipate nor render obvious the claimed invention. Thus, claim 34 is allowable over the prior arts. Claims 35-36 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 37, the prior arts individually or in combination do not teach (a) generate a specification from configuration data comprising a binary matrix and at least one quantum check operator, the specification indicating which of the data qubits are to be coupled to which ancilla qubits, (b) instruct the control and measurement plane to configure the configurable quantum circuit in accordance with the specification to thereby couple selected ones of the data qubits to one or more of the ancilla qubits, (c) instruct the control and measurement plane to obtain, from the measurement apparatus, the measurement data from the ancilla qubits, (d) receive the measurement outcomes from the control and measurement plane, (e) use the specification and the configuration data to decode at least one error location from the measurement outcomes, and (f) instruct the control and measurement plane to perform one or more corrective actions on the data qubits based on the at least one error location.
Hence, the prior arts do not anticipate nor render obvious the claimed invention. Thus, claim 37 is allowable over the prior arts. Claims 38-39 are allowed because of the combination of additional limitations and the limitations listed above.

Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111